                                         173 Filed 04/23/20
          Case 1:19-cr-00169-VM Document 175       04/21/20 Page 1 of 1


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       April 21, 2020

BY ECF AND EMAIL
The Honorable Victor Marrero
United States District Court Judge
New York, New York 10007

       Re:     United States v. Pedro Hernandez, 19 Cr. 169 (VM)

Dear Judge Marrero:

       The Government writes on behalf of the parties in light of Chief Judge McMahon’s April
21, 2020 order suspending the conduct of jury trials in this District until further order of the court.
See 20-mc-197 (Doc. No. 1) (S.D.N.Y. Apr. 21, 2020).

       As the Court knows, a jury trial in this matter was previously scheduled to begin on June
22, 2020. In light of Chief Judge McMahon’s order, the parties jointly request that the Court
adjourn sine die the June 22, 2020 trial date, as well as the accompanying schedule for pretrial
submissions, and convert the June 22, 2020 trial date to a status conference, at which the parties
can address any need for a new trial date. The Government notes that the Court has previously
excluded time under the Speedy Trial Act until June 22, 2020.

        The parties continue to be actively engaged in plea negotiations and work towards
resolving the matter short of trial. Mr. Hernandez was released on bond on April 1, 2020 and
remains at liberty subject to monitoring by Pretrial Services and the terms set forth in the Court’s
March 30, 2020 order.


SO ORDERED:                                            Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney
_____________________________
HONORABLE VICTOR MARRERO                               By:     ____________________________
UNITED STATES DISTRICT JUDGE                           Justin V. Rodriguez
SOUTHERN DISTRICT OF NEW YORK                          Sheb Swett
                                                       Assistant United States Attorneys
                                                       (212) 637-2591

cc:    Counsel of record (by ECF and email)
